DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura, US Pub 2017/0039005.
            As to claim 1 [independent], Takemura teaches a print system [fig. 1, element 100; 0014  Takemura teaches image printing system 100] comprising a print apparatus [fig. 1, element 1b; 0015] and a server [fig. 1, element 32; 0018] configured to communicate with the print apparatus [fig. 1, element 1b, 32 & fig. 3; 0018  Takemura teaches the server 32 communicates with the printer 1b (see further fig. 3)], wherein
            the print apparatus [fig. 1, element 1b; 0015] receives print job data from a terminal device and stores the received print job data [fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032, 0040  Takemura teaches that the printer 1b received print data from the client PC 2 via server 32 (see at least fig. 3 & para., 0040) and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process (see at least fig. 3 & para., 0040)], 
             the server [fig. 1, element 32; 0018] transmits screen information that is information on a screen associated with printing based on the print job data, which is stored in the print apparatus and is not transmitted from the server (fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032  Takemura teaches that the printer 1b received print data from the client PC 2 via server 32 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process), to the print apparatus [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b], and 
             the print apparatus displays, based on the screen information received from the server, the screen and, when a print instruction operation is performed on the displayed screen, executes printing based on the print job data stored in the print apparatus [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the print job on physical sheet].
                          
             As to claim 2 [dependent from claim 1], Takemura teaches wherein the print apparatus transmits print instruction request information for requesting a print instruction to the server when a print instruction operation is performed on the screen[fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the printer 1b transmitted the print instruction to the server 32, and in response it received the print data from the server 32 and instructed to perform print data processing task],  
               the server56 transmits print instruction information indicating the print instruction to the print apparatus when the server receives the print instruction request information from the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the print job on physical sheet], and 
                the print apparatus executes printing based on the print job data stored in the print apparatus when the print apparatus receives the print instruction information from the server [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet]. 
             
               As to claim 3 [dependent from claim 1], Takemura teaches wherein the print apparatus
               executes, based on print instruction information indicating a print instruction generated by a program included in the screen information, printing based on the print job data stored in the print apparatus when a print instruction operation is performed on the screen [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet]. 

           As to claim 4 [dependent from claim 1], Takemura teaches wherein the screen corresponds to a selection screen for selecting the print job data stored in the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet], and
               the server [fig. 1, element 2; 0045] receives, from the terminal device, print job associated information associated with the print job data transmitted from the terminal device to the print apparatus [fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032, 0040  Takemura teaches that the printer 1b received print data from the client PC 2 via server 32 (see at least fig. 3 & para., 0040)],57 and 
              generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b].
             
             As to claim 5 [dependent from claim 1], Takemura teaches wherein the screen corresponds to a selection screen for selecting the print job data stored in the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list screen which is displayed on a screen of the printer 1b],
             the print apparatus transmits, to the server, print job associated information associated with the print job data received from the terminal device [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the printer 1b transmitted the print job associated information associated with the print job that was received from the client PC 2 to the server 32], and 
             the server generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet].         
              
            As to claim 6 [dependent from claim 1], Takemura teaches wherein the print apparatus generates, based on the screen information received from the server and print job associated information associated with the print job data stored in the print apparatus, a selection screen for selecting the print job58 data [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet], and 
fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet].
            
           As to claim 7 [dependent from claim 6], Takemura teaches wherein the print apparatus generates the selection screen in accordance with a program included in the screen information received from the server [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet]. 

              As to claim 8 [dependent from claim 1], Takemura teaches wherein the print apparatus receives an input of authentication information from a user and transmits the received authentication information to the server [fig. 3, act 201; abstract, 0011, 0021, 0028-0032, 0039  Takemura teaches that the printer 1b received user ID and password and performed the authentication process], and 
fig. 3, act 201; 0036-0037, 0039-0040  Takemura teaches that the second printer 1b received user ID and password and performed the authentication process, and the server 32 transmitted the screen information to the second printer 1b based on the print data association information suggested in paras., 0036-0037, when the authentication process has performed successfully as the user has been authenticated successfully] and does not transmit the screen information to the print apparatus when the user authentication fails [0036-0037, 0039-0040  Takemura teaches that the printer 1b received user ID and password and performed the authentication process, and the server 32 obviously will not transmitted the screen information to the second printer 1b, when the authentication process hasn’t performed successfully as the user hasn’t been authenticated as an authorized user].

            As to claim 9 [dependent from claim 8], Takemura teaches wherein the server59 [fig. 1, element 2; 0045]
               transmits, to the print apparatus, screen information of a screen associated with printing based on print job data of a user of which user authentication is successfully performed [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b], and 
fig. 1, element “MFP-B”; 0045] executes printing, based on the print job data of the user of which the user authentication is successfully performed among the print job data stored in the print apparatus [fig. 3, acts 20-21, 204-207 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the printer 1b, and the user has selected one or more displayed print job and provide instruction the printer 1b for printing process for producing print data of the one or more print job on physical sheet].
              
            As to claim 10 [independent], However, the independent claim 10 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 10 would be rejected based on same rationale as applied to the independent claim 1. 

             As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based on same rationale as applied to the independent claim 1. 
             
Response to Arguments
5.          Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new prior reference(s) is/are being employed in this current 

Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HARIS SABAH/Examiner, Art Unit 2674